Mount, J.
This action was brought by the appellant against the respondent to set aside a deed to certain real estate in the city of Aberdeen. The complaint alleged that the deed was executed and delivered by the appellant to respondent without knowledge of the execution or delivery thereof, and that it was procured by fraud and without any consideration. These allegations were denied by the respondent, and the case was tried upon these issues to the court without a jury. At the conclusion of the evidence of both plaintiff and defendant, the trial court dismissed the action, and the plaintiff has appealed.
The case presents only questions of fact. We have carefully examined the evidence taken at the trial and, while that of the plaintiff is sufficient to sustain the allegations of her complaint, if believed by the court, the evidence of respondent, if true, and circumstances in the case, are sufficient to overcome the plaintiff’s case and to show that respondent obtained the deed honestly and for a valuable consideration. We do not feel justified therefore in setting aside the decree upon the evidence before us.
The judgment appealed from must be affirmed.
Rudkin, C. J., Dunbar, Crow, and Parker, JJ., concur.